DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
	Claim 12 is objected to for the following reason. Since the intended meaning could be determined from what is otherwise set forth in the specification and figures, a 112 rejection has not been made but instead this lack of clarity issues is being set forth in the following claim objection. 
	With respect to claim 12, the claim should be amended to state “…further comprises positioning the near vision reference point such that an angle between the near reference point and the distance reference point…between 100 degrees and 125 degrees” to provide clarity as to what is being claimed. 
Claim Rejections - 35 USC § 112
Claims 1 (and its respective dependent claims) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, applicant is claiming “wherein in a first position of the two optical articles relative to each other, the first vision zone comprises a near vision zone having a near vision reference point, and the second vision zone comprises a distance vision zone having a distance vision reference point” which renders the claim vague and indefinite”. It is not clear if applicant is claiming “wherein in a position of the two optical articles relative to each other, the first vision zone of each of the two optical articles comprises a near vision zone having a near vision reference point, and the second vision zone of each of the two optical articles comprises a distance vision zone having a distance vision reference point” (the assumed meaning for purposes of examination) or instead if applicant is claiming “wherein in a position of the two optical articles relative to each other, the first vision zone of one of the two optical articles comprises a near vision zone having a near vision reference point, and the second vision zone of the other of the two optical articles comprises a distance vision zone having a distance vision reference point” or if some other meaning is intended. Further clarity is intended. 
Examiner’s Comments Concerning Priority
	With respect to the claims as amended June 1, 2022, applicant is claiming foreign priority to EPO 19305076.2 filed January 21, 2019. Applicant has complied with the MPEP provisions of 35 USC 119(a-d) concerning the foreign priority. Applicant has timely filed a certified copy of the foreign priority which has been filed in English, the foreign priority document is enabling as to the claims as amended, and applicant has otherwise perfected the foreign priority. As such, for purposes of applying art, applicant is entitled to the benefit of the January 21, 2019 foreign priority date.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arieli publication number 2017/0269379. 
With respect to claim 1 Arieli discloses the limitations therein including the following: a device (abstract, figure 1). The claimed “for demonstrating an optical disorder” is set forth in the preamble and need not be given patentable weight. Additionally, the claimed “for demonstrating an optical disorder” merely goes to the intended use of the device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Arieli further discloses two optical articles (fig 1, paragraphs 0035, 0036, the “left corrective film 120” as the first optical article and the “right corrective film 120” as the second optical article); each optical article comprising an upper portion and a lower portion (fig 1, paragraphs 0035, 0036, both “corrective films 120” inherently comprising an upper and lower portion); the lower portion comprising a first vision zone, the upper portion comprising a second vision zone (abstract, paragraphs 0001, 0004-0005, the lens disclosed as a multifocal lens or a progressive lens and disclosed as having a lower reading correction zone i.e. the claimed “first zone” and an upper distance vision correction zone i.e. the claimed “second zone”); wherein in a first position of the two optical articles relative to each other, the first vision zone of each of the two optical articles comprises a near vision zone (fig 1, abstract, paragraphs 0001, 0004-0005, disclosing each optical film 120 as a progressive or multifocal optical film and therefore in a first position when both optical films are inserted onto the lenses 110 of fig 1, the left optical film and the right optical film each have a lower reading correction zone i.e. the claimed “first vision zone as a near vision zone”); wherein in the first position of the two optical articles relative to each other, the second vision zone of each of the two optical articles comprises a distance vision zone (fig 1, abstract, paragraphs 0001, 0004-0005, disclosing each optical film 120 as a progressive or multifocal optical film and therefore in the first position when both optical films are inserted onto the lenses 110 of fig 1, the left optical film and the right optical film each have an upper distance correction zone i.e. the claimed “second vision zone as a distance vision zone”); means for re-positioning the two optical articles to a second position relative to each other (fig 1, paragraphs 0035, 0036). Specifically the claimed “means for…” is being interpreted under 35 USC 112(f) and is therefore directed to the corresponding structure described in the specification as performing the claimed function and equivalents thereof. The specification describes the re-positioning of one optical article relative to the second optical article as being performed automatically through the use of a pre-programmed smart frame or virtual reality device (paragraph 0049), by the use of a removable patch (paragraph 0035) or by a frame structured to allow the manual removing and inverting or exchanging of the lenses (paragraphs 0035, 0049). Therefore, the “means for” as claimed are directed to: the use of pre-programmed smart frames; a virtual reality device; removable patches; a frame structured to allow the manual removing and inverting or exchanging of the lenses; and equivalents thereof. Ariel discloses the use of removable patches (fig 1 paragraphs 0035-0036 the disclosed progressive or multifocal non-permanent adhesive optical films that can be attached to the surface of the lenses 110 of fig 1 and therefore being considered as a “patch” in the same manner that applicant’s removably attachable progressive lens substrate is being considered as a patch). Being removable, these optical films can be re-positioned relative to each other in the same manner than applicant’s patches are structured to allow the re-positioning of the two optical articles relative to each other. Ariel further discloses that after the re-positioning, the lower portion of each of the two optical articles comprise the distance vision zone and the upper portion of each of the two optical articles comprise the near vision zone (fig 1, paragraphs 0035-0036). Specifically, by being non-permanent stickers, the corrective films of Ariel can inherently be non-permanently attached to the surfaces of lenses 110 of fig 1 in any orientation including in an inverted orientation. Applicant is claiming a device and not a method claim. The structure of Ariel is the same as that of the structure of the device of claim 1. Therefore, the device of Ariel can inherently attach the optical films 120 to the surfaces of the lenses 110 with the lower portion of each optical film as the distance vision zone and the upper portion of each optical film as the near vision zone. Regardless, even if the optical films are attached with the lower portion as the near vision zone and the upper portion as the distance vision zone, the optical article of fig 1 with both corrective films adhesively attached when held upside down has the exact same structure as that of the claimed invention. Ariel therefore discloses the exact structure as claimed which structure is not changed by the lenses orientation. At best, the orientation merely goes to the intended use of the optical article. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). 
	With respect to claim 1, Ariel discloses that the optical films 120 can be “a permanent or a peel off adhesive backing” (paragraph 0036 thereby implying that the adhesive film is not permanent and can be removably attached as per what is set forth above). Regardless, Ariel discloses that the optical films 120 can be attached “by a peel off adhesive backing, a self-sticking backing with a spray or mist…or any suitable means to adhere the film to the lens” (paragraph 0036). Ariel further discloses prior art self-sticking films being applied to lenses by a removable pressure sensitive adhesive and by just a removable adhesive in general (paragraphs 0011, 0016). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the adhesively attached optical films of Ariel as being removably attached since Ariel further discloses that the optical films can be applied by “any suitable means to adhere the film to the lens” and further discloses that prior art films have been removably attached to lens surfaces for the purpose of adhering the optical films to the lens surfaces while allowing the films to be removed and or reoriented on the lens surfaces. 
	With respect to claim 1, Ariel discloses the lenses as progressive ophthalmic lenses (abstract) but does not specifically disclose the progressive lens having near and distance reference points. However, the examiner takes Judicial Notice that it is well known in the art of progressive ophthalmic lenses to have such lenses include near and distance reference points for the purpose of having locations on the lens surface at which the respective near and distance powers are measured. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the progressive lens of Ariel as further including near and distance reference points since it is well known in the art of progressive ophthalmic lenses to have such lenses include near and distance reference points for the purpose of having locations on the lens surface at which the respective near and distance powers are measured.
	With respect to claim 6, Arieli further discloses each of the two optical articles as ophthalmic lenses (fig 1, paragraphs 0035-0036). 
	With respect to claim 7, Arieli further discloses each of the two optical articles positioned with a portion of a lens receiving device being an eyeglass frame (fig 1, paragraphs 0035-0036).
	With respect to claim 8, Arieli further discloses each of the two optical articles as a patch configured to be removably attached to the lens (see rejection of claim 1 above and fig 1, paragraphs 0035-0036 being considered as a “patch” in the same manner that applicant’s removably attachable progressive lens substrate is being considered as a “patch”). 
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arieli in view of Suzuki publication number 2011/0317127.
	With respect to claim 4, Arieli discloses the optical articles as progressive lenses (see rejection of claim 1 above) but does not disclose the specifics of the progressive lenses and therefore does not specifically disclose the angle between the near reference point and the distant reference points as between 100 and 125 degrees. Suzuki teaches that when using progressive lenses to provide optical correction for a user, that it is desirable to have the angle between the near reference point and the distant reference points as between 100 and 125 degrees for the purpose of providing an optimum optical correction for the user (fig 1A, abstract, paragraphs 0069-0073). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the angle between the near reference point and the distance reference point of Arieli as being within the claimed range since Suzuki teaches that when using progressive lenses to provide optical correction for a user, that it is desirable to have the angle between the near reference point and the distant reference points as between 100 and 125 degrees for the purpose of providing an optimum optical correction for the user. 
With respect to claim 5, Arieli and Suzuki disclose and teach as is set forth above and Suzuki discloses the distance vision reference point positioned in the distance vision zone (fig 1A, point “SO” within zone “1”); a near vision reference point positioned in a near vision zone (fig 1A, point “EO” within zone “2”); and the angle between the points of approximately 110 degrees (fig 1A) and therefore just outside of the claimed range of “115 degrees”. It has been held that where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists. Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985). Since this difference in overlapping ranges is so minimal, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide in the progressive lens of Arieli as modified by Suzuki the additional feature of having the angle as claimed of 115 degrees since this closely approximates the suggested angle taught by Suzuki for the purpose of providing a progressive ophthalmic lens of improved imaging. 
Examiner’s Comments
	For applicant’s information, based on the limitations of claim 1, and the “means for” limitation of claim 1, any progressive ophthalmic lens in a round frame that allows for the removal and re-orientation of the lenses within the frame would read on the 
limitations of claim 1. As stated in the rejection of claim 1 above, the “means for” limitation which invoked the 35 USC 112(f) interpretation includes a frame structured to allow the manual rotating, removing and/or inverting or exchanging of the lenses. 
Prior Art Citations
	In addition to the Examiner’s Comments set forth above, Gerber patent number 5,677,751, Shinohara patent number 7,631,969, Livnet patent number 5,984,473, and Labdell patent number 4,292,030 are being cited herein to show additional devices that would have read on or made obvious a number of the claims rejected above, however, such rejections would have been repetitive. 
Yanari publication number 2019/0258081 (abstract, fig 1B, paragraph 0047), and Kaga publication number 2017/0115510 (abstract, paragraphs 0101-0102) were previously cited and are being cited herein again in support of the examiner’s Judicial Notice that it is well known in the art of progressive ophthalmic lenses to have such lenses include near and distance reference points for the purpose of having locations on the lens surface at which the respective near and distance powers are measured. 

Response to Arguments
Applicant’s arguments with respect to the above rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s representative further stated that should the case not be in condition for allowance, the examiner is asked to contact applicant’s representative for a telephone interview. However, to have done so at this point in the prosecution would require the examiner to conduct one search directed to the limitations as presented in the amendment of June 1, 2022 and an additional search for proposed limitations discussed in the interview to expedite prosecution. This would in effect give applicant the equivalent of three office actions with the interview in effect being a second non-final rejection. In addition to being a burden on the examiner, this would not be a fair process to other applicant’s typically getting two office actions. As such, the examiner has sent out this final rejection. That being said, should applicant desire to interview the case, they are welcome to contact the examiner to set up such an interview, however, prosecution is now closed.  
Allowable Subject Matter
Claims 9-10, 12-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 9, none of the prior art either alone or in combination disclose or teach of the claimed method for demonstrating optical disorder specifically including, as the distinguishing features in combination with the other limitations, “a” providing two ophthalmic lenses, each comprising a first and a second vision zone, each lens comprising a first vision zone comprising a distant vision zone and having a distant vision reference point and a power of between about -1.00 D to -4.00 D, a second vision zone comprising a near vision zone and a near vision reference point and a power of between about +1.00 D and about +4.00 D, each lens comprising an add power of between about +2.00 D and about +3.25D, having the wearer view through the two ophthalmic lenses; “b” re-positioning the ophthalmic lenses to a second position relative to each other, such that the distance vision zone is viewable through the near vision location of the near vision zone as set forth in section “a” and the near vision zone of each lens is viewable through the distance vision location of the distance vision zone as set forth in section “a”; and “c” providing the ophthalmic lenses to the wearer and having the wearer view through the two ophthalmic lenses as re-positioned to thereby compare the two viewings and demonstrate an optical disorder. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 6, 2022